                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                                     Chapter 11

                                                               Case No. 18-12635 (LSS)
    DAVID’S BRIDAL, INC., et al.
                                                               (Jointly Administered)

                              Debtors.                         Related Docket Nos.: 12 & 138

                                                               Objection Deadline:
                                                               December 14, 2018


           LIMITED OBJECTION OF WASHINGTON PRIME GROUP INC.
          TO THE NOTICE OF ASSUMPTION OF EXECUTORY CONTRACTS
        AND UNEXPIRED LEASES OF DEBTORS AND RELATED PROCEDURES

         Washington Prime Group Inc. (“WPG”), as the managing agent for the owners of the

properties identified herein (the “WPG Landlords”), by its undersigned counsel, submits this

limited objection (this “Objection”) to the Notice of Assumption of Executory Contracts and

Unexpired Leases of Debtors and Related Procedures (Docket No. 138) (the “Notice”).1 In

support of this Objection, WPG respectfully states:

                                              BACKGROUND

         1.      On November 19, 2018 (the “Petition Date”), the above-captioned debtors (the

“Debtors”) filed voluntary petitions for relief under chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of

Delaware (this “Court”).

         2.      Upon information and belief, the Debtors are operating its business and managing


1
 Terms used but not otherwise defined herein shall have the meanings ascribed to them in the Notice or the Plan (as
defined herein), as applicable.
its properties as debtors in possession pursuant to sections 1107 and 1108 of the Bankruptcy

Code.

        3.     The Debtors and the WPG Landlords are parties to certain unexpired leases (the

“WPG Leases”)2 of nonresidential real property (the “Leased Premises”). Specifically, the

Debtors are leasing the following retail space from the WPG Landlords:

    WPG Landlord               Shopping Center           Address
Canyon View Marketplace,       Canyon View               632 Market Street, Grand Junction, CO 81505
LLC                            Marketplace
Gateway Square, LLC            Gateway Shopping          9607 Research Blvd., Austin, TX 78759
                               Center
University Park Mall CC,       University Center         6502 N. Grape Road, Mishawaka, IN 46545
LLC

        4.     All of the Leased Premises are located in a “shopping center” as that term is used

in section 365(b)(3) of the Bankruptcy Code. See, e.g., In re Joshua Slocum Ltd., 922 F.2d 1081,

1086-87 (3d Cir. 1990).

        5.     On the Petition Date, the Debtors filed their Proposed Joint Prepackaged Plan of

Reorganization Under Chapter 11 of the Bankruptcy Code (Docket No. 12) (the “Plan”).

Pursuant to the Plan, the Debtors propose to assume on the Effective Date, and subject to the

payment of any Cure Amount, all executory contracts and unexpired leases except any executory

contract or unexpired lease that (i) has been previously assumed, assumed and assigned, or

rejected; (ii) is subject to a separate motion seeking to assume, assume and assign, or reject

pursuant the Plan; or (iii) is subject to a pending Assumption Dispute.

        6.     On November 30, 2018, the Debtors filed the Notice. Pursuant to the Notice, any

monetary default shall be satisfied by the Reorganized Debtors upon assumption in the ordinary

course. The Notice requests counterparties contact Debtors’ counsel to attempt to consensually


2
 The WPG Leases and related documentation are voluminous, and therefore, have not been attached to this
Objection.

                                                   2
resolve any dispute related to the Notice prior to filing an objection. Objections to the

assumption of any Assumed Contracts must be filed by December 14, 2018.

           7.      Pursuant to the Notice, the undersigned’s office contacted Debtors’ counsel on

December 12, 2018 to discuss the assumption of the WPG Leases and the WPG Cure Amount

(defined herein). As of the date of this Objection, the WPG Cure Amount remains outstanding

and WPG’s concerns related to the assumption of the WPG Leases, as addressed more fully

herein, have not been resolved.

                                           LIMTED OBJECTION

           8.      WPG does not generally object to the assumption of the WPG Leases; however,

any assumption of the WPG Leases must be conditioned on the Debtors’ compliance with the

requirements of section 365 of the Bankruptcy Code and the WPG Leases, including, but not

limited to, paying all amounts due and owing under each of the WPG Leases through the

effective date of the assumption of the WPG Leases.

           9.      As of the date of this Objection, the aggregate cure amount owing under the WPG

Leases is $2,199.51 (the “WPG Cure Amount”).3 Attached hereto and incorporated herein as

Exhibit A is an itemization of the amount due and owing.4

           10.     The WPG Cure Amount represents the known amounts, based on information

available to WPG, currently due and owing to WPG under the WPG Leases, exclusive of any sums

which have become due or have been paid, or are discovered after the date of this Objection. The

WPG Cure Amount may increase prior to any actual date of assumption of the WPG Leases if the

Debtors do not pay all amounts that accrue after the date of this Objection, and any taxes, common


3
    The WPG Cure Amount includes $500.00 in attorneys’ fees, as noted below.
4
  The Debtors may contact Damian Hammond, Senior Director—Credit and Collections at WPG, at
damian.hammond@washingtonprime.com and/or 614.887.5846 to resolve the cure dispute.

                                                        3
area maintenance and other amounts that may come due, pursuant to the terms of the WPG Leases

and regardless of when those amounts accrued.

       11.     Accordingly, WPG expressly reserves its rights to amend or supplement this

Objection and the WPG Cure Amount from time to time and at any time, and requests that the

Debtors remain liable for, among other things: (a) pre- and post-petition rent and other charges that

continue to accrue under the WPG Leases and that arise and become known to WPG prior to

assumption of the WPG Leases; (b) certain amounts accruing under the WPG Leases which may be

unbilled as of the date hereof, including but not limited to year-end adjustments for common area

maintenance, taxes and similar charges; (c) any regular or periodic adjustment of charges under the

WPG Leases which were not due or had not been determined as of the date of this Objection; (d)

any percentage rent that may be due under the WPG Leases; (e) any non-monetary defaults; and/or

(f) insurance, indemnification and other contractual obligations under the WPG Leases.

       12.     WPG notes that the WPG Leases impose certain indemnification and contribution

obligations that arise out of litigation or other claims that may be asserted or threatened against

WPG in connection with the WPG Leases. Each of these indemnification and contribution

covenants and obligations must be assumed, paid, and otherwise cured by the Debtors if the WPG

Leases are to be assumed by the Debtors pursuant to the Plan.

       13.     Moreover, there may also be unknown and/or unasserted claims (among various

other types of claims and liabilities) against WPG that presently exist or may exist in the future, for

which the Debtors may be obligated to indemnify and defend WPG. WPG reserves its rights under

the WPG Leases and applicable law to assert against the Debtors or any other appropriate party,

including the reorganized Debtors, any and all amounts that may be due and owing to it or their

affiliated or related parties for the indemnification and contribution obligations under the WPG



                                                  4
Leases. All rights of WPG under the WPG Leases for setoff, recoupment, and subrogation

(including defenses thereto) must survive assumption, notwithstanding any terms or conditions to

the contrary.

       14.      WPG is also entitled to attorneys’ fees as part of the WPG Cure Amount for the

WPG Leases, as the WPG Leases specifically provide for the recovery of such fees. In re Westview

74th Street Drug Corp., 59 B.R. 747, 757 (Bankr. S.D.N.Y. 1986) (payment of attorneys’ fees

required as condition to lease assumption). Thus, any attorneys’ fees incurred by WPG in enforcing

its rights under the WPG Leases must be paid as part of any assumption of the WPG Leases. See id.

       15.      Consistent with the foregoing, WPG respectfully requests that any order approving

the assumption of the WPG Leases provide, among other things, that the Debtors promptly pay to

WPG all amounts due and owing under the WPG Leases through the effective date of assumption of

the WPG Leases (i.e., the WPG Cure Amount), as the same may increase to reflect attorneys’ fees

and any other amounts that become due or are determined after the date of this Objection. In

addition, WPG respectfully requests that the order specifically provide that the Debtors will be

responsible for paying the following charges when they become due, regardless of whether these

obligations and charges accrue prior to or after effective date of assumption of the WPG Leases:

             a) all accruing but unbilled charges under the WPG Leases, including but not limited to
                all unpaid year-end and other adjustments and reconciliations (such as adjustments
                for common area maintenance, taxes and similar charges);

             b) all regular or periodic adjustment of charges under the WPG Leases which were not
                due or had not been determined as of the date of this Objection;

             c) all percentage rent that may be due under the WPG Leases; and

             d) all insurance, indemnification and other contractual obligations under the WPG
                Leases, including but not limited to indemnification obligations relating to currently
                unknown and/or unasserted claims against WPG that presently exist or may exist in
                the future, for which the tenants under the WPG Leases may be obligated to
                indemnify and defend WPG.

                                                  5
Such provisions are supported by the statutory requirement that the Debtors cure all arrears and that

the Debtors provide adequate assurance of future performance under the terms of the WPG Leases.

See 11 U.S.C. § 365(b)(1).

        16.    Nothing in this Objection is intended to be, or should be construed as, a waiver by

WPG of any of its rights under any of the WPG Leases, the Bankruptcy Code, or applicable law.

WPG expressly reserves all such rights, including, without limitation, the right to: (a) supplement

and/or amend this Objection and to assert any additional objections with respect to WPG Cure

Amount; (b) amend the WPG Cure Amount; (c) assert any nonmonetary defaults under the WPG

Leases; (d) assert any rights for indemnification or contribution against the Debtors arising under

the WPG Leases; and (e) assert any further objections as it deems necessary or appropriate,

including objections with respect to the Plan and objections with respect to adequate assurance of

future performance.

       WHEREFORE, WPG respectfully requests that this Court: (a) sustain this Objection; (b)

affirmatively require the Debtors to pay all amounts owing to WPG under the WPG Leases through

the effective date of any assumption of the WPG Leases plus attorneys’ fees; (c) affirmatively

require the Debtors to comply with each and every term, condition and obligation set forth in the

WPG Leases; and (d) grant WPG such other and further relief as this Court deems just and

appropriate under the circumstances.




                                                 6
Dated: December 14, 2018   Respectfully submitted,
Wilmington, Delaware
                           LAW OFFICE OF SUSAN E. KAUFMAN, LLC

                           /s/ Susan E. Kaufman
                           Susan E. Kaufman (DSB# 3381)
                           919 North Market Street, Suite 460
                           Wilmington, DE 19801
                           Telephone: (302) 472-7420
                           Facsimile: (302) 792-7420
                           skaufman@skaufmanlaw.com

                           -and-

                           Ronald E. Gold, Esq.
                           Ohio Bar No. 0061351
                           (Admitted pro hac vice)
                           FROST BROWN TODD LLC
                           3300 Great American Tower
                           301 East Fourth Street
                           Cincinnati, Ohio 45202
                           Telephone: (513) 651-6800
                           Facsimile: (513) 651-6981
                           rgold@fbtlaw.com

                           COUNSEL FOR WASHINGTON PRIME
                           GROUP INC.




                                   7
